DETAILED ACTION
This communication is a Notice of Allowance in response to claim amendments and arguments filed 04/21/2022. Before this action, the claims stood rejected under 35 U.S.C. 101 and 103.

Response to arguments
Applicant's arguments filed 04/21/2022 have been fully considered and are persuasive. The rejections under 35 U.S.C. 101 and 103 have been withdrawn.

Reasons for Allowance
Claims 2-12 and 14-24 are allowable over the prior art. The Examiner’s reasons are described below.

The closest prior art includes Soni (USP App. Pub. No. 2010/0218132), Ensey (USP App. Pub. No. 2018/0181720), CareConnect (CareConnect/MyChart Patient Entered Data Flowsheets — Blood Pressure by Texas Health Resources, 2017), Birtwhistle (USP App. Pub. No. 2012/0266251), Shah (USP App. Pub. No. 2017/0012929), and Riedl (USP App. Pub. No. 2017/0351504). 
Soni describes various techniques for structured data collection for at-home patient monitoring including alert criteria based on prior patient-collected metrics (e.g., pars. [0012] and [0088]). Ensey teaches techniques for using patient EMR data to generate an alert (e.g., par. [0141]) and using machine learning as part of the alert determination (e.g., par. [0146]). CareConnect describes features of the MyChart patient portal at Texas Health Resources which showing patient measurements being marked as normal or abnormal, graphical summaries or patient-reported data, images to assist in data capture, and automated uploading of patient readings.
Birtwhistle discloses a hub that communicates and pairs with diabetes management devices (e.g., par. [01060] and [0799]), and Shah expands this to include a specific sequence of measurements (e.g., par. [0125]). Riedl further expands the system to include a barcode that reads a pairing code and performs pairing procedures (e.g., par. [0120]). Fomichiev (“Survey and Systematization of Secure Device Pairing”) describes various pairing procedures using barcodes (page 537) and describes the problem of having differing pairing procedures (page 521). Fomichev envisions establishing a single unified pairing procedure (page 521) but does not teach using a code to perform different pairing procedures.
None of these references teaches or renders obvious: “(a) retrieving configuration information from an image of a visual code; (b) based at least in part on the configuration information, providing, through a user interface of a mobile device of a subject, a set of instructions unique to the subject for taking one or more health measurements… establishing wireless communication between said mobile device and each of said plurality of health sensors, wherein each of the plurality of health sensors is paired to the mobile device using a different pairing procedure… wherein the machine learning algorithm is trained at least in part on previous health measurements that resulted in true alerts, wherein a true alert is an alert associated with a deviation from a baseline health measurement” when viewed in combination with the other limitations.

Claims 2-12 and 14-24 recite patent eligible subject matter. The Examiner’s reasons are described below.

The claimed invention recites an abstract idea in Step 2A Prong One because it recites various method of organizing human activity, namely remote patient monitoring. However in Step 2A Prong Two, the claimed invention as a whole integrates the idea into a practical application by including encoding sensor use information into a visual code and “(a) retrieving configuration information from an image of a visual code; (b) based at least in part on the configuration information, providing, through a user interface of a mobile device of a subject, a set of instructions unique to the subject for taking one or more health measurements… establishing wireless communication between said mobile device and each of said plurality of health sensors, wherein each of the plurality of health sensors is paired to the mobile device using a different pairing procedure… wherein the machine learning algorithm is trained at least in part on previous health measurements that resulted in true alerts, wherein a true alert is an alert associated with a deviation from a baseline health measurement.” This goes beyond a generic computer implementation of the method of organizing human activity and represents an improvement in technology by making device pairing procedures more labor efficient (see Specification par. [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299. The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626